DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 210742587 U), hereinafter “Zhang”, in view of Chen (USP No. 8,072,691).
Regarding claim 1, Zhang discloses a lens module (60), comprising a lens barrel (610) with an accommodation space and a lens group accommodated in the accommodation space (see Fig. 6A); the lens barrel (610) comprising a first barrel wall configured with a light through hole and a second barrel wall bending and extending from an outer side of the first barrel wall (see annotated Fig. 6A below); the lens module (60) further comprising an annular supporting member fixed to one end of the second barrel wall that is adjacent to an image side (see annotated Fig. 6A below); the supporting member, the second barrel wall and the first barrel wall jointly surrounding to form the accommodation space (see annotated Fig. 6A below); the second barrel wall comprising an inner side surface adjacent to an optical axis, the supporting member comprising an inner surface adjacent to the optical axis, and a minimum distance between the inner surface of the supporting member and the optical axis being greater than a maximum distance between the inner side surface of the second barrel wall and the optical axis (see annotated Fig. 6A below); the supporting member being further configured with hole, the second barrel wall being configured with a protrusion in a position corresponding to the hole, and the protrusion being fitted and fixed with the hole (Fig. 6A – a protrusion of the second barrel wall is in contact with a portion of the annular supporting member consisting of an indent/spacing/gap/hole). 

    PNG
    media_image1.png
    947
    650
    media_image1.png
    Greyscale

Zhang discloses the claimed invention, but does not specify a through hole penetrating through the supporting member. In the same field of endeavor, Chen discloses a through hole (1127) penetrating through the supporting member (112) (see Figs. 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Zhang with a through hole penetrating through the supporting member of Chen for the purpose of reducing the volume of the lens module (Col. 1, Lines 17-18) and restricting the desired portions of the module (Col. 2, Lines 10-11).
Regarding claim 2, Zhang discloses wherein the supporting member further comprises an outer surface away from the optical axis and opposite to the inner surface (see Fig. 6A). Zhang and Chen teach the lens module set forth above in claim 1, Chen further discloses and the through hole (1127) is configured to penetrate through the inner surface and the outer surface (see Figs. 1, 2). It would have been obvious to one of ordinary skill to provide the lens module of Zhang with the teachings of Chen for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 3, Zhang discloses wherein the second barrel wall further comprises an outer side surface away from the optical axis, and the protrusion extends from the outer side surface in a direction away from the optical axis (see Fig. 6A). Zhang and Chen teach the lens module set forth above in claim 1, Chen further discloses and fits into the through hole (1127) (see Figs. 1, 2). It would have been obvious to one of ordinary skill to provide the lens module of Zhang with the teachings of Chen for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 4, Zhang further discloses wherein the second barrel wall comprises a first portion adjacent to an object side and a second portion bending and extending from one end of the first portion that is adjacent to an image side in the direction adjacent to the optical axis (see Fig. 6A), and the protrusion extends from the second portion in the direction away from the optical axis (see Fig. 6A).
Regarding claim 7, Zhang and Chen teach the lens module set forth above in claim 1, Chen further discloses wherein a plurality of through holes (1127) are provided, and the plurality of through holes are arranged at equal intervals surrounding the second barrel wall (121) (see Figs. 2, 4). It would have been obvious to one of ordinary skill to provide the lens module of Zhang with the teachings of Chen for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 10, Zhang further discloses wherein the lens module further comprises a press ring (624) that holds the lens group in the accommodation space, and the press ring abuts against the inner side surface of the second barrel wall (see Fig. 6A).
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 210742587 U) in view of Chen (USP No. 8,072,691) as applied to claim 1 above, and further in view of Wei (CN 206876941 U).
Regarding claim 5, Zhang and Chen teach the lens module set forth above in claim 1, Chen further discloses wherein the supporting member (112) comprises a first supporting portion (1120) adjacent to the object side and abutting against the second barrel wall (121) and a second supporting portion (1121) bending and extending from the first supporting portion (1120) in the direction away from the optical axis, and a thickness of the second supporting portion along the direction perpendicular to the optical axis is the thickness of the first supporting portion (1121) along the direction perpendicular to the optical axis. Zhang and Chen disclose the claimed invention except for smaller than. In the same field of endeavor, Wei discloses smaller than (see Figs. 2, 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Zhang and Chen with smaller than of Wei for the purpose of increasing the installation space for components (Abstract). Furthermore, such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966).
	Regarding claim 6, Zhang, Chen and Wei teach the lens module set forth above in claim 6, Wei further discloses wherein the through hole is configured to penetrate through the first supporting portion, and the second portion is fixedly connected to the first supporting portion by the protrusion (see Figs. 2, 4).
Regarding claim 8, Zhang and Chen disclose the claimed invention, but do not specify wherein the supporting member and the second barrel wall are injection-molded into an integration structure. In the same field of endeavor, Wei discloses wherein the supporting member and the second barrel wall are injection-molded into an integration structure (Pg. 4 of translation, fifth paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Zhang and Chen with wherein the supporting member and the second barrel wall are injection-molded into an integration structure of Wei for the purpose of increasing the installation space for components (Abstract). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 9, Zhang and Chen disclose the claimed invention, but do not specify wherein the supporting member is made of a metal or plastic. In the same field of endeavor, Wei discloses wherein the supporting member is made of a metal or plastic (Pg. 4 of translation, fifth paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Zhang and Chen with wherein the supporting member is made of a metal or plastic of Wei for the purpose of increasing the installation space for components (Abstract). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Prior Art Citations
               Wei (USPG Pub No. 2018/0164531) and Furutake (USPG Pub No. 2020/0096723) are each being cited herein to show a lens module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/7/2022